MORRIS PUBLISHING ANNOUNCES 2007 SECOND-QUARTER RESULTS AUGUSTA, Ga. (Aug. 14, 2007) — Morris Publishing Group, LLC today reported second-quarter operating income of $17.7 million, down $7.0 million, or 28.5%, from $24.7 million for the same period in 2006. Net income for the quarter was $4.9 million, down $4.8 million from $9.7 million last year. Total operating revenue for the second quarter was $112.9 million, down $7.3 million, or 6.1%, from the same quarter 2006, with total advertising revenue of $92.0 million, down $7.0 million, or 7.1%, circulation revenue of $17.0 million, down $0.3 million, or 1.6%, and other income of $3.9 million, flat with last year.Retail, national and classified advertising revenue were down 1.1%, 26.8% and 10.7%, respectively. For the second quarter, total operating expense was $95.3 million, down $0.3 million, or 0.3%. Total labor and employee benefit costs were $45.2 million, up $1.8 million, or 4.1%, newsprint, ink and supplements costs were $11.9 million, down $3.0 million, or 20.4%, and other operating costs, excluding depreciation and amortization, were $33.2 million, up $1.2 million, or 3.8%. Depreciation and amortization expense was $5.0 million, down $0.3 million, or 4.5%. Commenting on the second-quarter results, William S. Morris IV, Morris Publishing Group’s chief executive officer and president, said, “We continue to operate in a declining advertising environment, particularly in Jacksonville, our largest market. The downturn in the Florida real estate market has adversely impacted not only our classified real estate category, but also many of our other advertising categories dependent on the housing industry. “In response to these challenges, we are continuing to look at every aspect of our business, identifying and implementing initiatives to further reduce our cost of operations. In addition, we are reviewing additional revenue opportunities in each of our metro markets, focusing on achieving very specific targets to increase revenue.” For the first six months of 2007, operating income was $28.4 million, down $14.2 million, or 33.3%, from $42.6 million last year. Total net operating revenue was $220.6 million, down $13.6 million, or 5.8%, and total operating costs were $192.2 million, up $0.6 million, or 0.3%, from last year. Net income for the first six months of 2007 was $5.7 million, down $9.4 million from $15.1 million last year. -1- Morris Publishing Group, LLC is a wholly owned subsidiary of Morris Communications Company, LLC, a privately held media company based in Augusta, Ga. Morris Publishing owns and operates 27 daily newspapers as well as nondaily newspapers, city magazines, and other free community publications in the Southeast, Midwest, Southwest and Alaska. For more information, visit our Web site, morris.com. A conference call will be held Tuesday, Aug.14, 2007, at 10:00 a.m. Eastern Time. In order to participate, please call 1-888-928-9177 ten (10) minutes prior to the scheduled start. The pass code and leader’s name listed below will be required to join the conference call: LEADER: MR. STEVE STONE PASS CODE: MORRIS PUBLI To access the Audio Replay of this call, all parties can: 1: Go to the URL: https://e-meetings.mci.com. 2: Choose Join An Event under Events 3: Enter the conference number and pass code. 4: Enter required information in all Bold fields 5: Click on the Proceed button PASS CODE: MORRIS PUBLI CONFERENCE NUMBER: 3739693 Replays of the conference call are available for 30 days after the live event at the URL link. For further information, please contact: Craig S. Mitchell Senior Vice President of Finance Morris Communications Company, LLC 706-823-3236 Second-quarter results follow: -2- Morris Publishing Group, LLC Unaudited Condensed Consolidated Statements of Income Three months Six months ended ended (Dollars in thousands) June 30, June 30, 2007 2006 2007 2006 NET OPERATING REVENUES: Advertising $ 91,993 $ 98,988 $ 178,763 $ 191,361 Circulation 16,976 17,259 33,801 34,803 Other 3,966 4,018 8,063 8,027 Total net operating revenues 112,935 120,265 220,627 234,191 OPERATING EXPENSES: Labor and employee benefits 45,192 43,400 90,194 87,432 Newsprint, ink and supplements 11,886 14,925 24,841 29,689 Other operating costs (excluding depreciation and amortization) 33,229 32,019 66,925 64,027 Depreciation and amortization 4,960 5,193 10,282 10,474 Total operating expenses 95,267 95,537 192,242 191,622 Operating income 17,668 24,728 28,385 42,569 OTHER EXPENSE (INCOME): Interest expense, including amortization of debt issuance costs 9,437 9,171 18,756 18,171 Interest income (1 ) (1 ) (4 ) (68 ) Other, net (48 ) (46 ) (92 ) (57 ) Total other expenses, net 9,388 9,124 18,660 18,046 INCOME BEFORE INCOME TAXES 8,280 15,604 9,725 24,523 PROVISION FOR INCOME TAXES 3,333 5,883 3,990 9,465 NET INCOME $ 4,947 $ 9,721 $ 5,735 $ 15,058 -3-
